DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                          PAUL P. O’CONNOR,
                              Appellant,

                                     v.

                       DIANE DRZIK-O’CONNOR,
                              Appellee.

                               No. 4D18-570

                           [October 11, 2018]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach County; Catherine M. Brunson, Judge; L.T. Case No. 50-2015-DR-
004219-XXXX-MB.

    Brian M. Moskowitz of Law Offices of Brian M. Moskowitz, Boca Raton,
for appellant.

    Steven Cripps of Law Offices of Orsley & Cripps, P.A., West Palm Beach,
for appellee.

PER CURIAM.

   Affirmed.

TAYLOR, KLINGENSMITH and KUNTZ, JJ., concur.

                           *          *          *

   Not final until disposition of timely filed motion for rehearing.